DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10, 11, 13-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roger.
	Referring to Claim 1, Roger teaches a hardware decompressor (Fig. 9 #8; [0046] and [0049] and [0052]) configured to pad a non-equidistant data set, which is data received at irregular time intervals, with one or more of a predefined value, wherein the data is radar or optical sensor data; and a Fourier transform engine (Fig. 9 #8; [0058]) configured to receive the padded non-equidistant data set directly and continuously per data set from the hardware decompressor, and to FFT process the received padded non-equidistant data set; See Fig. 11-13 and associated text as well.
	Referring to Claim 2, Roger teaches wherein the hardware decompressor is configured to pad the non-equidistant data set with the one or more of a predefined value so that the non-equidistant data set has a Fourier transform length of the Fourier transform engine; [0058].
	Referring to Claim 3, Roger teaches wherein the Fourier transform engine is configured to transmit the Fourier transform processed data set to a memory; [0055].
	Referring to Claim 5, Roger teaches wherein the hardware decompressor and the Fourier transform engine are configured to pad and Fourier transform process the non-equidistant data set on-the- fly; see operations of Fig. 11-13.
	Referring to Claim 10, Roger teaches wherein the predefined value is a zero; [0049].
	Referring to Claim 11, Roger teaches wherein the non-equidistant data set comprises data sampled by an Analog-to-Digital converter (ADC) at a non-equidistant sampling rate; [0057].
	Referring to Claim 13, Roger teaches a radar system, comprising: a plurality of antennas configured to receive a radar signal carrying the non-equidistant data set which includes radar data; and the processor of claim 1; [0026] and citations above.
	Referring to Claim 14, Roger teaches wherein the hardware decompressor is configured to pad the non-equidistant data set with the one or more of the predefined value at predefined positions corresponding with positions of the plurality of antennas; see citations above.
	Referring to Claim 15, Roger teaches wherein the hardware decompressor is configured to pad the non-equidistant data set with the one or more of the predefined value at positions corresponding with interfered or missing portions of the data set; see above citations. 
	Referring to Claim 18, Roger teaches padding, by a hardware decompressor, a non-equidistant data set, which is data received at irregular time intervals, with one or more of a predefined value, wherein the data is radar or optical sensor data; receiving, by a Fourier transform engine, the padded non-equidistant data set directly and continuously per data set from the hardware decompressor; and Fourier transform processing, by the Fourier transform engine, the received padded non- equidistant data set; See Claim 1 above.
	Referring to Claim 19, Roger teaches wherein the padding by the hardware decompressor results in the non-equidistant data set having a Fourier transform length of the Fourier transform engine; [0058].
	Referring to Claim 20, Roger teaches transmitting, by the Fourier transform engine, the Fourier transform processed data set to a memory; [0055].

Allowable Subject Matter
Claims 4, 5-9, 12, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 29 September 2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the hardware decompressor are not found to be persuasive or supported in the manner of which it is argued. While the application is commonly owned and has common inventors the dates of the application appear to be outside of the exemption time period and therefore still qualifies as prior art. With respect to the hardware decompressor, Applicant discloses an FPGA as an example, however, the specification does not provide a specific hardware element to defined the hardware decompressor. The prior art teaches the central radar post processing unit contains a CPU which inherently contains hardware and there is software processing hardware and other processors that are also used to execute the processes. See [0052] for example. As the CPU is hardware, it is interpreted that the central radar post processing unit behaves as hardware decompressor. Applicant argues that processing method of the prior art requires a large amount of memory space and time, this however, is not what is being claimed. While Applicant argues that the claimed limitations overcome drawbacks of the prior art, it is not argued or explained how the prior art does not teach an engine configured to receive data directly and continuously. There is simply just a statement that this is not the case, however, the Examiner maintains that the cited paragraphs teach the claimed limitation and maintains the rejection. While the manner in which the current application may be an improvement, the claims are not claimed in a manner that are viewed as overcoming the prior art in their current state as there are no limitations that appear to distinguish the two and the arguments are not found to be persuasive at this time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646